DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 9/28/22 has been considered and entered.  Claims 4 and 6-8 have been canceled.  Claims 1-3,5,9 and 10 remain in the application with claim 10 having been withdrawn from consideration as being directed toward a non-elected invention as detailed in paper filed 5/9/22.

The objection to the specification, 35 USC 112, 102 and 103 rejections have been withdrawn.  However, the following rejection has been necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. (2015/0187516) in combination with CN 111180745.

Miyauchi et al. (2015/0187516) teaches a slurry for electrical storage device electrodes being applied to a collector and then being dried (abstract, [0001], [0138], [0186]).  The electrode slurry can include silicon material [0026]-[0028].  The slurry can include both carbon and silicon materials as the active material which results in an improved charge capacity and charge-discharge rate and includes silicon dioxide [0073],[0108],[0115],[0186].  The slurry can include a liquid medium, i.e. a solvent [0092]-[0093].  A conductive agent can also be included in the electrode slurry [0124].  A binder is also included [0101].  
Miyauchi et al. (2015/0187516) fails to teach the active material to include mesoporous carbon and CeO2.
CN 111180745 teaches preparing an electrode material including cerium oxide and mesoporous carbon which leads to excellent battery catalytic performance (abstract).  CN 111180745 teaches mixing the electrode material with a conductive material (acetylene black) and a binder (PVDF) and solvent to form the slurry. 
 Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Miyauchi et al. (2015/0187516) process to form the super capacitor electrode with mesoporous carbon and CeO2 as evidenced by CN 111180745 with the expectation of an improved electrode with higher charge storage capacity.
Regarding claim 1, the diameter of the silicon dioxide particles is 0.1-100nm (0.1 microns – 100 microns (0.1 = 100nm) which would meet the claimed formula of the particle size being less than 300nm [0120].
Regarding claim 2, a mixing and sonication step is included to form the slurry and prevent agglomeration of the material components [0130]-[0131].
Regarding claim 3, the stirring and sonication is performed for a time and at rate up to 60 minutes and as low as 1.5 minutes depending upon the rate of mixing [0187].
Regarding claim 5, the silicon material is in amount of 4-40 parts per 100 of active material including the carbon material which would be within the claimed 1:100 to 30:100 [0119].  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. (2015/0187516) in combination with CN 111180745 further in combination with CN 104517739.
Features detailed above concerning the teachings of Miyauchi et al. (2015/0187516) in combination with CN 111180745 are incorporated here.
Miyauchi et al. (2015/0187516) in combination with CN 111180745 fails to teach the current collector substrate to be titanium but teaches metal substrates.
CN 104517739 teaches a similar process in forming super capacitor whereby the electrode is formed on a titanium containing base material.  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Miyauchi et al. (2015/0187516) in combination with CN 111180745 process to form the super capacitor electrode on a titanium substrate as evidenced by CN 104517739 with the expectation of achieving similar success in forming the super capacitor electrode.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-3,5 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the prior art taught removing the silica and cerium oxide as they are a template in forming mesoporous carbon.
CN 111180745 teaches using a CeO2/MC composite as an electrode material and hence does not teach removing these materials but keeping them in forming the electrode using a slurry.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715